14-3088
     Yang v. Lynch
                                                                                        BIA
                                                                                   Nelson, IJ
                                                                            A089 915 530/531

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   6th day of September, two thousand sixteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            RAYMOND J. LOHIER,JR.
10                 Circuit Judges.
11   _____________________________________
12
13   QIONG YANG, WEI WANG,
14            Petitioners,
15
16                   v.                                              14-3088
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONERS:                    Keith S. Barnett, New York,
24                                       New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Brianne
28                                       Whelan Cohen, Senior Litigation
29                                       Counsel; Matthew A. Spurlock, Trial
30                                       Attorney, Office of Immigration
1                                       Litigation, United States
2                                       Department of Justice, Washington,
3                                       D.C.
4
5          UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9          Petitioners Qiong Yang and Wei Wang, natives and citizens

10   of the People’s Republic of China, seek review of a July 25,

11   2014, decision of the BIA, affirming a February 28, 2013,

12   decision     of    an    Immigration     Judge     (“IJ”)    denying   asylum,

13   withholding of removal, and relief under the Convention Against

14   Torture (“CAT”).          In re Qiong Yang, Wei Wang, Nos. A089 915

15   530/531 (B.I.A. July 25, 2014), aff’g Nos. A089 915 530/531

16   (Immig. Ct. N.Y. City Feb. 28, 2013).               We assume the parties’

17   familiarity with the underlying facts and procedural history

18   in this case.

19         Under the circumstances of this case, we have reviewed both

20   the IJ’s and the BIA’s opinions “for the sake of completeness.”

21   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

22   2006).       The    applicable         standards     of     review   are   well

23   established.       8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey,

24   534 F.3d 162,       165-66   (2d   Cir.   2008).        The   agency   may,


                                              2
1    “[c]onsidering the totality of the circumstances,” base a

2    credibility finding on an asylum applicant’s demeanor and

3    inconsistencies in her statements and other record evidence

4    “without regard to whether” they go “to the heart of the

5    applicant’s claim.”      8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

6    Lin, 534 F.3d at 163-64.      Substantial evidence supports the

7    agency’s determination that Yang was not credible.

8         The agency reasonably relied on Yang’s demeanor, noting

9    that her testimony was hesitant and unresponsive.    See 8 U.S.C.

10   § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d 77,

11   81 n.1 (2d Cir. 2005).   That finding is supported by the record.

12        The agency’s demeanor finding and the overall credibility

13   determination are bolstered by record inconsistencies.     See Li

14   Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006);

15   see also Xiu Xia Lin, 534 F.3d at 165-67.      For example, Yang

16   changed her testimony several times as to whether her alleged

17   forced abortion occurred in late-May 2000, mid-May 2000, or

18   mid-May 2005.   See Xiu Xia Lin, 534 F.3d at 164, 166-67.     Her

19   mother’s letter stated that family planning officials would not

20   issue an abortion certificate, but Yang testified that her

21   mother had obtained such a certificate and she submitted it

22   before the IJ.      That certificate conflicted with Yang’s


                                     3
1    testimony regarding where the abortion was performed.                    Yang’s

2    attempts to explain these inconsistencies were not compelling.

3    See Majidi, 430 F.3d at 80.

4        Having      questioned      Yang’s         credibility,      the     agency

5    reasonably    relied        further      on     her    failure      to   submit

6    corroborating       evidence       sufficient         to   rehabilitate      his

7    testimony.    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

8    Cir. 2007).      The IJ reasonably declined to credit Yang’s

9    mother’s    letter    and    her    abortion       certificate       given   the

10   inconsistencies between that evidence and Yang’s testimony.

11   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

12   Cir. 2006); see also Xiu Xia Lin, 534 F.3d at 165-66.                    And the

13   IJ did not err in giving diminished weight to an unsworn letter

14   from Yang’s friend who allegedly accompanied Yang to her family

15   planning appointments.         See Y.C. v. Holder, 741 F.3d 324, 334

16   (2d Cir. 2013).

17       Given     the     demeanor,          inconsistency,       and     lack    of

18   corroboration    findings,         the    agency’s     adverse      credibility

19   determination is supported by substantial evidence.                          See

20   8 U.S.C. § 1158(b)(1)(B)(iii).               That finding is dispositive of

21   asylum, withholding of removal, and CAT relief.                     See Paul v.

22   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).


                                              4
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk




                                    5